ELLETT, Justice
(dissenting) :
For the reasons stated in the main opinion I dissent, and wish to add the following:
The Utah Automobile Dealers Association was formed by automobile dealers to administer group insurance to its members. The members are the subscribers, the sole beneficiaries, and are the only ones who may be called upon to make contributions to the fund in case the premiums paid in are not sufficient to cover losses.1 They are the only ones who are entitled to receive the dividends, if any.
Kaibab Industries insured its employees through Crofts and got all it bargained for, to-wit* — insurance coverage. The automobile dealers association makes no claim that Crofts is at fault in allowing Kaibab to insure its employees through Crofts.
Article IV, Section 5, of the trust agreement provides:
No employee of a Subscriber or any person claiming by or through any such employee, shall have any right, title or interest in or to the Fund or any part thereof; provided, however, that any em*525ployee who shall be actually covered by any policy of insurance held by the trustee shall, subject to the terms and conditions of the policy under which the coverage is' afforded, be entitled to the insurance benefits in the amount and to the extent therein provided.
The employees of Kaibab got coverage which was enforceable against the trust. The fact that the losses were less than premiums paid did not entitle Kaibab or any other person to receive a rebate of the premiums paid. All dividends would belong to the subscribing members.
I would reverse the trial court and award all of the dividend to the appellant, and would award costs to him.
HENRIOD, C. J., concurs in the views expressed in the dissenting opinion of EL-LETT, J.

. If there had been a loss, one can hardly believe that Kaibab would be trying to share in it.